U NITED S TATES AIR F ORCE
                 C OURT OF C RIMINAL APPEALS
                               ________________________

                                Misc. Dkt. No. 2016-10
                               ________________________

                                  UNITED STATES
                                     Appellant
                                            v.
                           Edzel A. MANGAHAS
               Lieutenant Colonel (O-5), U.S. Air Force, Appellee
                               ________________________

         Appeal by the United States Pursuant to Article 62, UCMJ
                                Decided 4 April 2017
                               ________________________

Military Judges: Brendon K. Tukey (arraignment); Joseph S. Imburgia.
GCM convened at Hill Air Force Base, Utah.
For Appellant: Major G. Matt Osborn, USAF (argued); Colonel Kathe-
rine E. Oler, USAF; Gerald R. Bruce, Esquire.
For Appellee: Terri R. Zimmerman, Esquire (argued); Major Johnathan
Legg, USAF; Jack B. Zimmerman, Esquire.
Before DUBRISKE, HARDING, and C. BROWN, Appellate Military
Judges.
Judge HARDING delivered the opinion of the Court, in which Senior
Judge DUBRISKE and Judge C. BROWN joined. 1
                               ________________________

       This is an unpublished opinion and, as such, does not serve as
       precedent under AFCCA Rule of Practice and Procedure 18.4.
                               ________________________




1   Senior Judge Dubriske participated in this decision prior to his reassignment.
                  United States v. Mangahas, Misc. Dkt. 2016-10


HARDING, Judge:
    A single charge and specification of rape in violation of Article 120, Uniform
Code of Military Justice (UCMJ), 10 U.S.C. § 920, alleged to have occurred in
February of 1997, was preferred against Appellee on 28 October 2015. 2 Finding
the pre-preferral delay in this case violated the Due Process Clause of the Fifth
Amendment, 3 the military judge granted Appellee’s motion to dismiss the
charge with prejudice. The Government filed an interlocutory appeal under
Article 62, UCMJ, 10 U.S.C. § 862, challenging the military judge’s ruling. The
Government avers: (1) that certain aspects of the military judge’s findings of
fact were clearly erroneous; (2) that the military judge applied the incorrect
legal standard for when a pre-preferral delay violates Fifth Amendment due
process; and (3) that the military judge erroneously concluded the pre-preferral
delay in excess of 18 years was egregious and that the death of a potential
witness resulted in actual prejudice to Appellee. We conclude the military
judge abused his discretion in finding actual prejudice and thus grant the Gov-
ernment’s appeal. 4

                                    I. BACKGROUND
    In February 1997, Appellee and DS, the alleged victim, were cadets attend-
ing the United States Coast Guard Academy (USCGA) in New London, Con-
necticut. Although DS made her allegation against Appellee known to legal
and other USCGA officials prior to her graduation in May 1998, there is noth-
ing in the record to directly establish or even imply that any USCGA official or
agency initiated an investigation of DS’s sexual assault claim. Coast Guard
Captain (CAPT) TM, the USCGA staff judge advocate from 1994 to 1998, re-
called that he became aware of DS’s sexual assault claim after reviewing a
written statement she provided for a separate sexual assault investigation.
Specifically, DS provided a written witness statement for a joint investigation
conducted in early 1998 by the Coast Guard Investigative Service (CGIS) and
the Connecticut State Police into an alleged off-installation sexual assault of
another female cadet by another male cadet. DS reported in her witness state-
ment that she overheard what she believed to be sexual activity accompanied
by someone crying in the bedroom next to the one she was in. She described


2The specification reflects the version of the punitive article in effect prior to 1 October
2007 and reads: “in that [Appellee] did, at or near the United States Coast Guard Acad-
emy, Connecticut, between on or about 1 February 1997 and on or about 28 February
1997, rape [DB], then known as [DS].”
3   U.S. CONST. amend V.
4   We heard oral argument in this case on 24 January 2017.

                                             2
                 United States v. Mangahas, Misc. Dkt. 2016-10


that while overhearing this activity she was “in a state halfway between being
fully awake and dreaming.” She further wrote that she remembered her dream
of the two cadets in the adjacent room “and then the dream turning into me
and the guy who raped me last year.” (Emphasis added) DS did not identify
Appellee as her attacker in this statement.
    According to CAPT TM, he met with DS prior to her graduation from the
USCGA in May 1998 to discuss what she meant by “the guy who raped me last
year” in her written statement. At the preliminary hearing for this case, CAPT
TM explained that during that meeting DS told him about a sexual assault
committed by Appellee against her in her dorm room in February 1997. Ac-
cording to CAPT TM, however, DS did not want to go forward with a sexual
assault prosecution at that time and therefore his office did not pursue an in-
vestigation, consider preferral of a charge, or explore referral of the allegation
to a civilian jurisdiction. 5 Over 16 years passed before DS again spoke with
military investigative or prosecutorial authorities about the alleged 1997 sex-
ual assault by Appellee.
   In January 2014, DS reported to the Department of Veterans Affairs (VA)
that Appellee had raped her in 1997. DS was subsequently interviewed by
CGIS on 5 October 2014. 6 In addition to providing details about the sexual
assault, she also recounted to whom she had reported it while still a cadet at
USCGA. Among those persons is PM, a former USGCA cadet counselor. DS
recalls that she met with PM within a month of the alleged sexual assault.
According to DS, PM recommended she not continue counseling for the sexual

5 CAPT TM knew that as part of an alternate disposition for a separate and unrelated
allegation of sexual misconduct Appellee had graduated from the USCGA in the sum-
mer of 1997 but without a commission from the Coast Guard. By the spring of 1998
when CAPT TM recalls speaking to DS, he states he was unaware Appellee had been
commissioned in the United States Air Force and assumed Appellee was a civilian.
CAPT TM thus believed at the time that personal jurisdiction over Appellee for a mil-
itary prosecution was lacking and that sole jurisdiction would be with civilian author-
ities.
6The record does not establish precisely what the impetus was for the interview on 5
October 2014. There is evidence that DS made her claim of rape in January of 2014 in
conjunction with a visit to the Department of Veterans Affairs (VA). This might sup-
port an inference that the VA forwarded this information to the Coast Guard Investi-
gative Services for review or that DS independently made contact with investigators.
There is also evidence in the record that the Coast Guard was reviewing the disposition
of all sexual assault claims at the Coast Guard Academy made in a period to include
1997 to 1998. Such a review may have included DS’s 1997 claim but the record is silent
on that point.



                                          3
                  United States v. Mangahas, Misc. Dkt. 2016-10


assault because, to the extent she was seen as having a mental health issue,
this could negatively impact her prospects for commissioning as an officer.
CAPT TM, who knew PM in her capacity as a cadet counselor, expressed doubt
at the preliminary hearing that PM would have ever attempted to dissuade a
sexual assault victim from obtaining counseling services. PM passed away on
23 March 2016 without ever being questioned about a counseling session with
DS regarding the alleged sexual assault and any recommendations she made.
    Appellee claims, and the military judge concluded, that the unavailability
of PM to testify causes actual prejudice to Appellee. As is further discussed
below, we disagree and, given this record, do not find actual prejudice.
    Appellee filed multiple pretrial motions to dismiss the Charge and its Spec-
ification arguing, inter alia: (1) a violation of the statute of limitations, (2) a
violation of his speedy trial rights under the Sixth Amendment 7 as well as Rule
for Courts-Martial (R.C.M.) 707, and (3) a violation of his Fifth Amendment
due process rights predicated on prejudicial and egregious pre-preferral delay
that is the subject of this appeal. Appellee was arraigned on 14 June 2016. The
general court-martial reconvened on 29 July 2016 at which time the military
judge heard oral argument on the motions to dismiss.
    The military judge issued written rulings on 2 August 2016 denying the
motions to dismiss for alleged violations of the statute of limitations, 8 the
R.C.M. 707(a) 120-day speedy trial clock, and the Sixth Amendment right to
speedy trial. The military judge, however, found that the death and resultant
unavailability of PM to impeach the credibility of DS caused actual prejudice
to Appellee. Further, finding that the “[G]overnment produced no evidence of
a justifiable reason for the delay” of “19 years, 4 months, and 13 days from the
first date of the charged offense of rape” to the date of arraignment, he con-
cluded that the Government’s pre-preferral delay was “egregious.” Finding a
violation of the Fifth Amendment Due Process Clause, he granted Appellee’s
motion to dismiss the Charge and its Specification with prejudice.
    Following timely notice of appeal, the Government requested review of the
following issue:
         WHETHER THE MILITARY JUDGE ABUSED HIS DISCRE-
         TION IN DISMISSING THE CHARGE AND SPECIFICATION



7   U.S. CONST. amend. VI.
8 Under the version of Article 120, UCMJ, in effect at the time of the alleged rape
offense, death was an authorized punishment and therefore in accordance Article
43(a), UCMJ, 10 U.S.C. § 843(a), the charge and specification in this case “may be tried
and punished at any time without limitation.”

                                           4
                United States v. Mangahas, Misc. Dkt. 2016-10


       WITH PREJUDICE BASED ON A DUE PROCESS VIOLA-
       TION OF THE FIFTH AMENDMENT.

                 II. JURISDICTION AND STANDARD OF REVIEW
   This court has jurisdiction to hear this appeal under Article 62(a)(1)(A),
UCMJ, which authorizes the Government to appeal “[a]n order or ruling which
terminates the proceedings with respect to a charge or specification” in a court-
martial where a punitive discharge may be adjudged.
    Because this issue is before us pursuant to a Government appeal, we may
act only with respect to matters of law. Article 62(b), UCMJ. We may not make
findings of fact, as we are limited to determining whether the military judge’s
factual findings are clearly erroneous or unsupported by the record. United
States v. Lincoln, 42 M.J. 315, 320 (C.A.A.F. 1995). “When a court is limited to
reviewing matters of law, the question is not whether a reviewing court might
disagree with the trial court’s findings, but whether those findings are ‘fairly
supported by the record.’” United States v. Gore, 60 M.J. 178, 185 (C.A.A.F.
2004) (quoting United States v. Burris, 21 M.J. 140, 144 (C.M.A. 1985)). We
review de novo any conclusions of law. Chatfield, 67 M.J. at 437. “A military
judge abuses his discretion when (1) the findings of fact upon which he predi-
cates his ruling are not supported by the evidence of record; (2) . . . incorrect
legal principles were used; or (3) . . . his application of the correct legal princi-
ples to the facts is clearly unreasonable.” United States v. Ellis, 68 M.J. 341,
344 (C.A.A.F. 2010) (citing United States v. Mackie, 66 M.J. 198, 199 (C.A.A.F.
2008)).
   While we accord substantial deference to a military judge’s factual findings,
whether the pre-preferral delay violated an accused’s Fifth Amendment due
process rights is a legal question that we review de novo. See, e.g., United
States v. Kalbflesh, 621 Fed. Appx. 157, 158 (4th Cir. 2015); United States v.
Vaughn, 444 Fed. Appx. 875, 878 (6th Cir. 2011).

                                 III. DISCUSSION
    An accused’s primary protection against unreasonable delay by the govern-
ment in bringing charges is the statute of limitations. United States v. Marion,
404 U.S. 307, 322 (1971). Still, the Due Process Clause of the Fifth Amendment
may also provide protection against onerous pre-preferral delay. Id. But to pre-
vail on a Fifth Amendment due process claim predicated on pre-preferral delay,
an accused must show: (1) “egregious or intentional tactical delay” on the part
of the government; and (2) that he suffered actual prejudice as a result of the
delay. United States v. Reed, 41 M.J. 449, 452 (C.A.A.F. 1995).


                                         5
                United States v. Mangahas, Misc. Dkt. 2016-10


A. Egregious or Intentional Delay
    The first prong focuses on the reasons for the delay. The Government urges
that to satisfy this first prong, Appellee must show intentional government de-
lay to gain an unfair tactical advantage or for some other bad-faith motive.
This position is consistent with precedent from several federal circuits. See,
e.g., United States v. Byrd, 31 F.3d 1329, 1339 (5th Cir. 1994); United States v.
Hoo, 825 F.2d 667, 671 (2d Cir. 1987); United States v. Ismaili, 828 F.2d 153,
167 (3d Cir. 1987). But see, e.g., Jones v. Angelone, 94 F.3d 900, 904 (4th Cir.
1996) (holding once a defendant proves actual prejudice resulting from pre-
indictment delay, the court then balances the defendant’s prejudice against the
government’s justification for the delay).
    Adopting the “intentional delay” position would make short work of this
case, as both parties concede that there was no intentional delay. But this po-
sition appears to us to be inconsistent with our superior court’s holding that
the delay must be “egregious or intentional.” Reed, 41 M.J. at 452 (emphasis
added). While military courts have had little opportunity to further define
“egregious,” our superior court’s use of the disjunctive plainly connotes some-
thing in addition to “intentional”—that there is some level of government cul-
pability for delay short of intentional, bad-faith actions that nonetheless meets
this prong.
    Such a reading is, we believe, consistent with precedent from the United
States Supreme Court. In United States v. Marion, the Court endorsed a gov-
ernment concession that “the Due Process Clause of the Fifth Amendment
would require dismissal of the indictment if it were shown at trial that the pre-
indictment delay . . . caused substantial prejudice to appellees’ rights to a fair
trial and that the delay was an intentional device to gain tactical advantage
over the accused.” 404 U.S. 307, 324 (1971). But the Court declined to establish
a precise test or legal standard for when other government delays resulting in
actual prejudice violate due process. Id. (“[W]e need not, and could not now,
determine when and in what circumstances actual prejudice resulting from
pre-accusation delays requires the dismissal of the prosecution.”). See also,
United States v. Lovasco, 431 U.S. 783, 796–97 (1977) (“In Marion we conceded
that we could not determine in the abstract the circumstances in which preac-
cusation delay would require dismissing prosecutions. 404 U.S. at 324. More
than five years later, that statement remains true. Indeed, in the intervening
years so few defendants have established that they were prejudiced by delay
that neither this Court nor any lower court has had a sustained opportunity to
consider the constitutional significance of various reasons for delay.”).


   .
                                        6
                United States v. Mangahas, Misc. Dkt. 2016-10


   A more recent explanation of protections against delay is also illuminating:
       Criminal proceedings generally unfold in three discrete phases.
       First, the State investigates to determine whether to arrest and
       charge a suspect. Once charged, the suspect stands accused but
       is presumed innocent until conviction upon trial or guilty plea.
       After conviction, the court imposes sentence. There are checks
       against delay throughout this progression, each geared to its
       particular phase.
       In the first stage—before arrest or indictment, when the suspect
       remains at liberty—statutes of limitations provide the primary
       protection against delay, with the Due Process Clause as a safe-
       guard against fundamentally unfair prosecutorial conduct.
       United States v. Lovasco, 431 U.S. 783, 789 [ ] (1977); see id., at
       795, n. 17 [ ] (Due Process Clause may be violated, for instance,
       by prosecutorial delay that is “tactical” or “reckless” (emphasis
       added, internal quotation marks omitted)).
Betterman v. Montana 136 S. Ct. 1609, 1613 (2016) (emphasis added, quotation
marks omitted)).
    We thus decline to grant the Government’s appeal on the basis that Appel-
lee failed to demonstrate that the pre-preferral delay was an intentional, bad-
faith tactic and instead grant it by finding a lack of actual prejudice.
B. Actual Prejudice
    In meeting the burden to prove actual prejudice, speculation is not suffi-
cient. Reed, 41 M.J. at 452. The “possibility of prejudice inherent in any ex-
tended delay: that memories will dim, witnesses become inaccessible, and evi-
dence lost” is not sufficient to demonstrate that an accused cannot receive a
fair trial. Marion, 404 U.S. at 326. Furthermore, “conclusory allegations of
prejudice, otherwise unsupported in the record, do not constitute valid grounds
for dismissal.” Reed, 41 M.J. at 452 (quoting United States v. Comosona, 614
F.2d 695, 697 (10th Cir. 1980)). Prejudice may be demonstrated by showing:
“(1) the actual loss of a witness, as well as ‘the substance of their testimony
and the efforts made to locate them,’ or (2) the loss of physical evidence.” Id.
(quoting United States v. Tousant, 619 F.2d 810 (9th Cir. 1980)) (internal cita-
tions omitted). Finally, the prejudice must be a substantial prejudice to an Ap-
pellee’s rights to a fair trial to the point where it “would impair the ability to
mount an effective defense.” Reed, 41 M.J. at 452 (quoting Lovasco, 431 U.S.
at 795 n.17.
   In his written ruling, the military judge found, “In this credibility only case,
the death of the cadet counselor, Ms. [PM], causes actual prejudice.” In order

                                        7
                United States v. Mangahas, Misc. Dkt. 2016-10


to assess whether that is the case, it is necessary to review the record and de-
termine: (1) what the substance of PM’s trial testimony would have been, and
(2) whether Appellee is able to mount an effective defense without that trial
testimony.
     1. Substance of PM’s Testimony
    We note at the outset that PM never made a written statement about her
counseling session with DS, that PM was never interviewed by any investiga-
tor or counsel for either side about the counseling session, and that there were
no records or notes of the counseling session itself. The exclusive source as to
the substance of the interactions between DS and PM is DS herself. Given
these circumstances, it is inherently an exercise in speculation to determine
whether PM would have recalled, credited, or rebutted the details of the coun-
seling session as provided by DS. Notwithstanding this significant limitation,
the following examines the record established below to the extent it describe
this one-time counseling session between DS and PM.
    During the interview conducted by CGIS on 5 October 2014, in addition to
alleging that Appellee sexually assaulted her in her barracks room in February
1997, DS provided a chronology of whom she told about it. PM was one of the
people to whom DS stated she reported the sexual assault. 9 In addition to the
CGIS interview, there are three undated, unsigned, type-written statements
offered during motion practice that describe the assault and actions taken by
DS afterwards that are each on their face purportedly authored by DS prior to
her 1998 graduation from USCGA. 10
    According to DS, she had decided not to report the alleged rape immediately
for purposes of an investigation but desired to “at least get the fact that what
happened to me wasn’t okay.” DS describes this as her impetus to meet with
PM. Two of the three undated, unsigned, type-written statements purportedly




9DS also claimed to have told fellow female cadet, now Commander SH, the morning
after the alleged assault.
10 As part of a Coast Guard review of the handling of sexual assault allegations at
USCGA, a box marked “property of GS” was located at the USCGA law library. GS was
a judge advocate assigned at the USCGA in the late 1990s to whom DS claims to have
reported the sexual assault in the spring of 1997. She says that she provided him a
written statement. The box contained three type-written, unsigned, and undated state-
ments describing the alleged sexual assault which on their face purport to be state-
ments of DS. The record before us does not establish whether DS affirmatively identi-
fied these statements as prepared by her while a cadet at the USCGA and provided to
the USCGA legal office.

                                         8
                United States v. Mangahas, Misc. Dkt. 2016-10


authored by DS contain the following paragraph describing her interaction
with PM:
       I also talked to one of the cadet counselors, [PM], about the inci-
       dent. I had used [Appellee’s] name, at least his first name. I said
       that I did not want to come forward with an investigation due
       the treatment of [sic] the Corps and Administration to the fe-
       males who do come forward with having been raped.
   In her October 2014 interview with CGIS, DS provided additional details
about what she recalled PM telling her and specifically that PM recommended
she not continue counseling.
       . . . I went to Cadet Counseling and met with her once . . . I can’t
       remember her last name; I think it was “M[ ].” And she was like,
       “Well, if you continue, this could look bad, because they could
       say that you have a mental health issue, and you may not be,
       you know, be able to be commissioned.” So she recommended
       that I don’t continue counseling. And so I didn’t go any further
       with that.
    We note here that in his findings of fact the military judge found that “DS
claimed in her 2014 interview with CGIS that [PM] told her not to pursue the
rape allegation when she was still a cadet at the USCGA.” (Emphasis added).
Having carefully reviewed the record before us, we note that DS asserts PM’s
recommendation was to not continue counseling. DS made no assertion that
PM told her not to pursue a rape allegation. We therefore conclude that the
military judge’s finding of fact that DS claimed that PM told her not to pursue
the rape allegation is unsupported by record and therefore clearly erroneous.
He later marshals this erroneous finding of fact to buttress his legal conclusion
of actual prejudice.
    In support of the contention that the substance of PM’s testimony would in
fact rebut DS’s claim that she recommended that DS discontinue counseling
for the sexual assault, the military judge referenced the Article 32 testimony
of CAPT TM. 11 The military judge provided the following analysis in his writ-
ten ruling:
       DS claims that [PM] told her not to pursue the rape case. DS
       also said that CAPT [TM] told her not to pursue the rape case.
       CAPT [TM] said he never told DS not to pursue the allegation,
       and that [PM] would have never done so either, adding that [PM]


11As noted, the military judge erroneously framed this as a recommendation not to
pursue a rape case. Notably, CAPT TM’s testimony addressed the counseling issue.

                                        9
               United States v. Mangahas, Misc. Dkt. 2016-10


       has established a support group for cadets who were victims of
       sexual assault and that [PM] has little tolerance for sexual mis-
       conduct. He added that [PM] was at the forefront of eliminating
       sexual assault on college campuses in the 90s, and that [if] DS
       told him and [PM] that she was raped, the two of them would
       never have let [Appellee] leave USCGA.
    The military judge, however, stopped short of making an express finding of
fact with regard to what the substance of PM’s testimony would actually be.
Instead, he characterized the impact of the unavailability of PM as a witness
on Appellee’s ability to mount an effective defense as follows.
       Whether DS has an MRE 608(c) motive to fabricate to obtain a
       better disability rating with the VA when she went there in 2014
       to report this incident to them, and whether DS may have as-
       serted to the VA that she was told by CAPT [TM] and [PM] not
       to go forward in an effort to explain, for the purposes of increased
       VA benefits, why her rape accusation was never adjudicated, is
       a valid defense theory the accused can no longer explore because
       there is no way to adequately rebut DS’s accusations regarding
       PM.
    As noted above, the record does not support a claim by DS that PM recom-
mended that she not go forward with a rape prosecution. The accusation
against PM that the military judge found critical for Appellee to rebut is not
supported by the record in the first place. Regardless, as noted above, specula-
tion is unavoidable in determining what the substance of testimony would be.
One could, relying on the testimony of CAPT TM, find it more likely that PM
recommended counseling rather than recommend against it.
   2. Ability to Mount an Effective Defense without PM
    The case for actual prejudice predicated on the military judge’s unsup-
ported finding of fact may be summed up as this: were PM to testify, she would
flatly deny telling any sexual assault victim, to include DS, not to pursue an
allegation of sexual assault. Furthermore, depending how the evidence was put
on at trial, this testimony might serve to undermine explanations provided by
DS in 2014 to the VA and CGIS as to why she did not press her case while she
was still a cadet at USCGA. Arguably, DS felt compelled to provide explana-
tions in 2014 as to why she did not immediately report the sexual assault to
law enforcement or express a clear desire to go forward while still a cadet at
USCGA. If PM had recommended that DS not pursue the rape case, as the
military judge mistakenly found DS had claimed, that would provide an un-
derstandable explanation. Conversely, were PM to utterly deny she made such
a recommendation and was found credible on that point, that testimony would
                                       10
                United States v. Mangahas, Misc. Dkt. 2016-10


not only impeach DS by contradiction, but also suggest a motive by DS to fab-
ricate. The motive to fabricate would be rooted in pursuing a better disability
rating from the VA and could extend to DS engaging in revisionist history as
to some of the details of what she said and did in 1997–1998 with regard to the
alleged sexual assault and to the veracity of the alleged assault itself. But these
arguments lose some of their weight as DS did not claim that PM told her not
to pursue the rape allegation. Even so, it is Appellee’s contention that PM
would have directly rebutted DS’s claim that PM recommended DS discontinue
counseling and that such rebuttal would have the same detrimental impact on
the credibility of DS. While it is possible that it might have some impact, this
conclusion remains speculative.
    Furthermore, PM’s unavailability does not preclude exploring or present-
ing evidence of a defense theory that DS fabricated a rape claim in order to
obtain a better disability rating with the VA. Appellee is certainly able to cross-
examine DS as to her motivations for reporting the sexual assault to the VA
and establish a motive to fabricate and attribute false statements to CAPT TM
and PM. Appellee can call CAPT TM as a witness to directly rebut her claims
about what he told her. As for PM, CAPT TM could also testify to some predi-
cate facts about PM to support an inference that PM would not have recom-
mended that DS not pursue counseling. The military judge himself, when dis-
cussing the loss of an opportunity for Appellee to interview PM and ask
“whether [she] discouraged DS from proceeding forward with her case” as al-
leged by DS, found such discouragement by PM “unlikely.” We note that the
military judge made this finding without ever hearing from PM.
   Returning to the two-prong analysis that we laid out for examining actual
prejudice in this case, we determine as a matter of law that Appellee has not
established actual prejudice.
    First, the actual substance of what PM’s trial testimony would be is specu-
lative. Given that DS presented herself to PM with no intent to report the rape,
rooted in concerns over how she would be treated, it is a reasonable expectation
that PM would have addressed those concerns in some fashion. Whether she
would have attempted to disabuse DS of those concerns or whether she vali-
dated them somewhat by acknowledging the challenges that the criminal pro-
cess brings to any victim or the reality that certain mental health diagnoses
could create issues of suitability or fitness for military service, either course of
action is certainly plausible. While a counselor might not view such a discus-
sion as a recommendation against counseling, someone in DS’s shoes who al-
ready has those concerns may well have perceived it that way. Regardless, the
point is that the precise contours and context of PM’s unavailable testimony is
highly speculative.

                                        11
                United States v. Mangahas, Misc. Dkt. 2016-10


    Further, even assuming that PM were to directly rebut DS, the absence of
that testimony, as discussed above, does not deny Appellee the ability to mount
an effective defense. In addition to the ability to raise the VA disability benefits
as a motive to fabricate, Appellee has at least two witnesses that this court is
aware of who can impeach DS’s credibility. First is CAPT TM, especially as to
her account of how she reported and when she did so. Second is Commander
SH who, contrary to DS’s assertion, denies that DS ever told her about being
sexually assaulted. Finally, in assessing how the absence of PM’s testimony
potentially impacts Appellee’s ability to mount a defense, we note that an ob-
vious import of PM’s unavailable testimony is that DS made a complaint to a
USCGA official within weeks of the alleged sexual assault. “Fresh complaint”
evidence or evidence of reporting a sexual assault close in time has often been
viewed as corroborative of the complaint itself. PM’s potential testimony, in
addition to possibly addressing a recommendation regarding continued coun-
seling, would also potentially establish that DS reported the sexual assault to
a USCGA official within the same month. Further, if Appellee were to put on
evidence of a motive to fabricate the sexual assault to the VA, then any details
that DS provided PM about the sexual assault itself may be admissible for sub-
stantive purposes as a prior consistent statement under Mil. R. Evid.
801(d)(1)(B). Perhaps what this best illustrates is the difficulty in assessing
actual prejudice before the case is even tried.

                                IV. CONCLUSION
   The appeal of the United States under Article 62, UCMJ, is GRANTED.
The military judge’s ruling to grant the defense motion to dismiss is VA-
CATED. The record is returned to the Judge Advocate General for remand to
the military judge for action consistent with this opinion.



                  FOR THE COURT



                  LAQUITTA J. SMITH
                  Appellate Paralegal Specialist




                                        12